Decedent died accidentally through bichloride of mercury poisoning. He was a full-time employee and had injured his foot while engaged in his work. It was his custom to bathe the injured member at night in a bichloride solution. He had laid out on the medicine stand the poison tablet and a sedative tablet. He ate the former mistaking it for the latter. He bathed his foot to the end that he might continue his work. His rest was disturbed because of the pain in his foot and the sedative was taken to obtain necessary rest. The death was accidental and arose from Ms employment and Ms attempt to continue therein, Award affirmed, *947with costs to the State Industrial Board. Hill, P. J., Heffernan, Schenck and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award and dismiss the claim on the authority of Matter of O' Neil v. Carley Heater Co. (218 N. Y. 414).